DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 17 recite the limitation “…prioritizing the first CSI parts or the second CSI parts based at least in part on frequency bands associated with the first CSI parts or the second CSI parts” which makes the claim indefinite.  Claim 5 claims dependency from claim 4 which recites “prioritizing first CSI parts associated with time indices that …even numbers or odd numbers…”, hence it’s unclear if Applicant intended to claim “prioritization based on combination of even numbers or odd numbers” prior to “prioritization based on frequency bands” or “prioritization based on combination of even numbers or odd numbers and corresponding frequency bands of even/odd numbers”.  Examiner will interpret as best understood.
 Claims 5, 17 recite the limitation “…prioritizing the first CSI parts or the second CSI parts based at least in part on frequency bands associated with the first CSI parts or the second CSI parts” which makes the claim indefinite.  It’s unclear if Applicant intended to claim “prioritizing the first CSI parts or the second CSI parts based at least in part on frequency bands from which corresponding CSI is measured for generation of first CSI parts and second CSI parts”.  Examiner will interpret as best understood.
Claims 6, 18 recite the limitation “wherein prioritizing the first CSI parts or the second CSI parts comprises prioritizing wideband CSI parts before subband CSI parts” which makes the claim indefinite.  Claim 6 claims dependency from claims 4, 5 which respectively recite prioritizing based on even/odd numbers and prioritizing based on frequency bands.  Hence it’s unclear if “prioritizing wideband CSI parts before subband CSI parts” is performed in addition to prioritizations performed based on even/odd numbers and prioritizing based on frequency bands or not.  Examiner will interpret as best understood.
Claims 8, 20 recite the limitation “…prioritizing the CSI parts for a particular time index based at least in part on frequency bands associated with the CSI parts…” which makes the claim indefinite.  It’s unclear if Applicant intended to claim “prioritizing the CSI parts based at least in part on frequency bands from which corresponding CSI is measured for generation of the respective CSI parts”.  Examiner will interpret as best understood.
Claims 10, 22 recite the limitation “wherein prioritizing wideband CSI parts before subband CSI parts…” which makes the claim indefinite.  It’s unclear if Applicant intended to claim “wherein prioritizing wideband CSI parts before subband CSI parts comprises prioritizing CSI measured in wideband over CSI measured in subband”.  Examiner will interpret as best understood.
Claims 1, 13, 25 substantively recite the limitation “determine respective CSI parts for one or more sub-time intervals of the target time interval based at least in part …CSI reference signals” which 
Claims 1, 13, 25 substantively recite the limitation “determine respective CSI parts… based at least in part on the plurality of CSI reference signals” which make the claims indefinite.  CSI is well understood to contain three main components: 1) CQI, 2)PMI, and 3) RI.  Hence it’s unclear if Applicant intended to claim “CSI part” to be one of the three main components based on measurement of all reference signals or “CSI part” to comprise all three main components based on measurement of some of all reference signals.  Examiner will interpret as best understood.
Claims 2-12, 14-24, 26, 27 are rejected for claiming dependency from the above rejected claims respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sayana et al (USPN 2014/0010126)	FIG. 8
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THAI NGUYEN/Primary Examiner, Art Unit 2469